     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.90 Page 1 of 40



 1   Joy Bertrand, Esq.
     PO Box 2734
 2   Scottsdale, Arizona 85252-2734
     Telephone: 602-374-5321
 3   Fax: 480-361-4694
     joyous@mailbag.com
 4   www.joybertrandlaw.com
     California State Bar No. 303206
 5

 6   ATTORNEY FOR: PLAINTIFF
 7

 8
                     IN THE UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
      Rubia Mabel Morales-Alfaro,
11
      individually,                                Case No. 20-CV-0082
12

13
      Plaintiff,                                   AMENDED COMPLAINT

14    v.                                           (Jury Trial Demanded)
15

16    U.S. DEPARTMENT OF
17    HOMELAND SECURITY;
      KEVIN MCALEENAN, in his official
18
      capacity as Acting Secretary, U.S.
19    Department of Homeland Security;
      MATTHEW T. ALBENCE, in his
20
      official capacity as Acting Director,
21    U.S. Immigration and Customs
      Enforcement; DEREK N. BRENNER,
22
      in his official capacity as Deputy
23    Director, U.S. Immigration and
24
      Customs Enforcement; TIMOTHY S.
      ROBBINS, in his official capacity as
25    Acting Executive Associate Director,
26    Enforcement and Removal
      Operations; TAE JOHNSON, in his
27
      official capacity as Assistant Director
28    of Custody Management, Enforcement
      and Removal Operations; STEWART
29
      STEWART D. SMITH, in his official


                                          Page 1
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.91 Page 2 of 40



 1    capacity as Assistant Director,
 2    Immigration and Customs
      Enforcement Health Service Corps;
 3
      JACKI BECKER KLOPP, in her
 4    official capacity as Assistant Director
      of Operations Support, Enforcement
      and Removal Operations; DAVID P.
 5

 6    PEKOSKE, in his official capacity as
      Senior Official Performing Duties of
 7
      the Deputy Secretary, Department of
 8    Homeland Security; and Corrections
 9
      Corporation of America, Inc.,

10

11
      Defendants.

12         Now comes the Plaintiff, Rubia Mabel Morales-Alfaro, to submit her
13
     Complaint against the above-named Defendants. She further submits the
14

15   following:
16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                            Page 2
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.92 Page 3 of 40



 1                                                     TABLE OF CONTENTS
 2
     INTRODUCTION .....................................................................................................................5
 3

     THE PARTIES ...........................................................................................................................6
 4

 5   I. The Plaintiff ...........................................................................................................................6
 6
     II. The Defendants ...................................................................................................................6
 7

     A. The DHS Defendants ............................................................................................................7
 8

 9   B. The Corporate Defendant .......................................................................................................9
10
     JURISDICTION AND VENUE .............................................................................................10
11

     STATEMENT OF FACTS ......................................................................................................11
12

13   I. Immigration Detention ......................................................................................................12
14
     A. DHS’ Intent Behind Immigrant Detention ........................................................................12
15

     B. DHS’ Deliberate Decision to Detain Pregnant Women ......................................................13
16

17   II. ICE Rules Regarding Pregnant Detainees .....................................................................16
18
     III. CoreCivic’s Known History of Choosing Profit Over
19   Prisoners’ Well Being. ............................................................................................................17
20
     IV. Documented Conditions at the Otay-Mesa Immigration Facility ...........................24
21

22
     V. The State of California’s Findings Regarding Conditions at
     ICE Detention Centers. ..........................................................................................................26
23

     VI. Ms. Morales-Alfaro Lands in the Clutches of ICE and CoreCivic. ..........................27
24

25   A. Ms. Morales-Alfaro’s Prenatal Diet (or Lack Thereof) While Detained. ............................28
26
     B. Ms. Morales-Alfaro’s Symptoms of Fetal Distress and Miscarriage
27   After Waiting Nearly Two Weeks for Medical Care. ...............................................................31
28
     PLAINTIFF’S CAUSES OF ACTION AGAINST THE DEFENDANTS .........................32
29




                                                                         Page 3
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.93 Page 4 of 40



 1

 2
     Count One -- Violation of Plaintiff’s Rights Under the Fifth and Fourteenth
     Amendments (Deliberate Indifference to Serious Medical
 3   Needs)(All Defendants) ............................................................................................................32
 4
     Count Two -- Violations Of The Fifth Amendment (Punitive
 5
     Civil Detention Conditions)(All Defendants) ........................................................... 33
 6
     Count Three – Negligence (Defendant Corecivic) .................................................... 34
 7

 8   Count Four -- Gross Negligence (Defendant Corecivic) .......................................... 34
 9
     Count Five -- Negligence Per Se (Defendant Corecivic) .......................................... 36
10

11   Count Six Negligent Infliction Of Emotional Distress
12
     (Defendant Corecivic) ................................................................................................... 36

13   Count Seven -- Negligent Supervision and Training of Employees
14   (Defendant Core Civic)..........................................................................................................37

     Count Eight – Respondeat Superior Liability (Defendant Corecivic) ......................... 37
15

16
     Count Nine -- Count Nine Breach Of Contract
17
     (Defendant Corecivic) ................................................................................................... 38
18

19
     PLAINTIFF’S DAMAGES AND PRAYER FOR RELIEF ....................................... 39

20

21

22

23

24

25

26

27

28

29




                                                                    Page 4
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.94 Page 5 of 40



 1                                   INTRODUCTION
 2
     1.    If the United States chooses to detain asylum seekers – and it is a
 3

 4   deliberate choice – then we must ensure that detained asylum seekers receive
 5
     prompt, effective, medical care. We also must also protect the constitutional
 6

 7
     rights of the asylum seekers we entrust to any private contractor. Those

 8
     constitutional rights include the right to sleep, to basic hygiene, and timely
 9
     medical care. We must also ensure that the conditions maintained by any
10

11   contractor it hires to house detained asylum seekers are not punitive.
12
     2.    The Defendants failed Rubia Mabel Morales-Alfaro, an asylum seeker
13

14   from El Salvador, in all respects. As shown, infra, the conditions at the Otay-
15
     Mesa ICE Detention Center are deliberately punitive. CoreCivic – and, in
16

17   particular, the Otay-Mesa facility is managing -- has a pattern and practice of
18
     delaying and avoiding medical care for serious medical conditions, such as a
19

20
     pregnancy in distress. The facility feeds the asylum seekers nutritionless,

21
     inedible food. The facility denies them sleep, with cold temperatures and no
22
     blankets. As of a result of these conditions, Ms. Morales-Alfaro miscarried on or
23

24   about January 15, 2018.
25

26

27

28

29




                                             Page 5
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.95 Page 6 of 40



 1                                    THE PARTIES
 2
     I.    The Plaintiff
 3

 4   3.    The Plaintiff, Rubia Mabel Morales-Alfaro, is a Hispanic female, who
 5
     presently resides in Fort Smith, Arkansas.
 6

 7   4.    Between December 25, 2017 and March 1, 2018, Ms. Morales-Alfaro was

 8
     detained as an asylum seeker from El Salvador, having entered the United
 9
     States at the United States-Mexico border south of San Diego, California.
10

11   5.    During her civil immigration detention, she was held at the Otay-Mesa,
12
     California ICE detention center, operated by CoreCivic.
13

14   6.    Plaintiff was released from detention in August of 2017 and has sued
15
     within sufficient time to cover each and every incident of her detention.
16

17   7.    Ms. Morales-Alfaro currently resides in the United States on an
18
     immigration bond, while her asylum claim is pending.
19

20
     II.   The Defendants

21
     8.    The Defendants are comprised of several Department of Homeland
22
     Security (hereinafter “DHS”) and Immigration and Customs Enforcement
23

24   (hereinafter ‘ICE”) officials and a private corporation that contracts with DHS to
25
     run immigrant detention centers.
26

27   9.    Unless their conduct is being discussed individually, the DHS and ICE
28
     officials are referred to in this Complaint as the “DHS Defendants” or “DHS.”
29




                                            Page 6
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.96 Page 7 of 40



 1   For claims that are governed by the Federal Tort Claims Act (FTCA), the
 2
     Plaintiff has filed an FTCA claim contemporaneously with the filing of this
 3

 4   lawsuit. A copy of that FTCA submission is attached as an Exhibit to the
 5
     original Complaint in this matter (ECF Doc. 1-2) and its allegations are
 6

 7   incorporated by reference. If the United States chooses not to resolve those
 8
     claims short of litigation, she will amend this Complaint to include those claims.
 9

10   10.   The corporate defendant is CoreCivic, Inc., a for-profit corporation that

11
     provides detention facility management services to DHS.
12
     A.    The DHS Defendants
13

14   11.   DHS is an executive branch agency of the United States Government.
15
     Defendant Kevin McAleenan is the Acting Secretary of DHS, charged with
16

17   enforcing and administering federal immigration laws. He oversees each of the
18
     agencies within DHS, including ICE. He has ultimate authority over all policies,
19

20   procedures, and practices as applied to ICE Detention Facilities. Defendant
21
     McAleenan is sued in his official capacity.
22

23
     12.   Defendant Matthew T. Albence is the Acting Director of ICE, charged

24
     with enforcing federal immigration laws by detaining and removing
25
     noncitizens. He is charged with oversight and monitoring of all policies,
26

27   procedures, and practices as applied to ICE Detention Facilities. Defendant
28
     Albence is sued in his official capacity.
29




                                             Page 7
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.97 Page 8 of 40



 1   13.   Defendant Derek N. Benner is the Deputy Director of ICE. In this
 2
     capacity, Benner executes oversight of ICE’s day-to-day operations and oversees
 3

 4   a workforce of more than 20,000 employees assigned to more than 400 domestic
 5
     and international offices. Defendant Benner is sued in his official capacity.
 6

 7   14.   Defendant Timothy S. Robbins is the Acting Executive Associate Director
 8
     of Enforcement and Removal Operations (“ERO”). ERO enforces the nation’s
 9

10   immigration laws, identifies and apprehends removable noncitizens, and

11
     detains and removes these individuals from the United States when necessary.
12

13
     In this capacity, Robbins manages 24 field offices nationwide. Defendant

14   Robbins is sued in his official capacity.
15
     15.   Defendant Tae Johnson is the Assistant Director of Custody Management,
16

17   ERO. Johnson is responsible for policy and oversight of the administrative
18
     custody of detained immigrants. In this capacity, Johnson oversees and
19

20   monitors detention operations, including those at local and state
21
     facilities operating under an Intergovernmental Service Agreement (“IGSA”),
22

23   contract Detention Facilities, ICE-owned facilities, and facilities operated by the

     Bureau of Prisons (“BOP”). Defendant Johnson is sued in his official capacity.
24

25

26
     16.   Defendant Dr. Stewart D. Smith is the Assistant Director for ICE Health

27   Service Corps, which provides medical, dental, and mental healthcare services
28
     at facilities nationwide and manages off-site medical care for detained
29




                                             Page 8
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.98 Page 9 of 40



 1   individuals housed in 240 additional IGSA facilities. Smith oversees, monitors,
 2
     and is charged with ensuring adequate healthcare for all ICE detainees
 3

 4   nationwide. Defendant Smith is sued in his official capacity.
 5
     17.   Defendant Jacki Becker Klopp is the Assistant Director of Operation
 6

 7   support, ERO. In this capacity, Klopp is responsible for formulation and
 8
     execution of the overall budget of ICE detention, financial management,
 9

10   facilities management, and hiring and human resources management. Klopp

11
     also provides planning and oversight of ERO facilities and construction.
12

13
     Defendant Klopp is sued in her official capacity.

14   18.   Defendant David P. Pekoske is the Senior Official Performing the Duties
15
     of the Deputy Secretary of DHS. Upon information and belief, until the Deputy
16

17   Secretary position is filled, Defendant Pekoske is the senior official charged with
18
     overseeing the day-to-day operations of DHS. Defendant Pekoske is sued in his
19

20   official capacity.
21
     19.   The Department of Homeland Security is headquartered in Washington,
22

23   District of Columbia.
24
     B.    The Corporate Defendant.
25

26
     20.     Defendant CoreCivic, Inc., is a Maryland corporation with its principal

27
     place of business at 10 Burton Hills Blvd, Nashville, Tennessee 37125.
28

29




                                            Page 9
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.99 Page 10 of 40



 1                               JURISDICTION AND VENUE
 2
      21.   This Court has original jurisdiction over this matter pursuant to 28 USC §
 3

 4    1331, because her claims arise under the Constitution, laws, or treaties of the
 5
      United States. (See Counts One and Two) This Court also has diversity
 6

 7
      jurisdiction over this matter, pursuant to 28 U.S.C. § 1332, because Ms. Morales-

 8
      Alfaro lives in Arkansas; DHS is headquartered in Washington, District of
 9
      Columbia; and CoreCivic is a Maryland corporation headquartered in
10

11    Tennessee. The value of her claims, described infra, exceed $75,000. (See Counts
12
      Three and Seven) For state law tort claims raised in this Complaint, Ms.
13

14    Morales-Alfaro relies upon the law of the jurisdiction in which her injury
15
      occurred – California.
16

17    23.   Ms. Morales-Alfaro seeks declaratory and/or injunctive relief,
18
      compensatory and punitive damages, attorney fees and costs, and such other
19

20
      relief that may be available to her.

21    24.   This Court has authority to grant declaratory relief pursuant to 28 U.S.C.
22

23
      §§ 2201 and 2202, and Rule 57 of the Federal Rules of Civil Procedure.

24    25.   This Court has authority to grant injunctive relief in this action pursuant
25
      to 5 U.S.C. §§ 702, 706 and Rule 65 of the Federal Rules of Civil Procedure.
26

27

28

29




                                             Page 10
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.100 Page 11 of 40



 1    26.     This Court has personal jurisdiction over the Defendants in this matter
 2
      and the underlying acts of this complaint took place in the Southern District of
 3

 4    California.
 5
      27.     Venue in this district is proper under 42 U.S.C. § 1391, because, as
 6

 7    described below, a substantial part of the acts or omissions giving rise to Ms.
 8
      Moraels-Alfaro’s claims occurred in the Southern District of California.
 9

10                                   STATEMENT OF FACTS

11
      28.     Immigration proceedings are civil matters, and immigration detention is
12
      likewise civil and therefore should be “nonpunitive” in nature. 1
13

14    29.     Ms. Morals-Alfaro was not detained pursuant to criminal charges or
15
      convictions, so the conditions in which she was held must reflect that distinct
16

17    custody status and must not be similar to, or worse than, the conditions of
18
      confinement in jails and prisons.
19

20    30.     The treatment of Ms. Morales-Alfaro was worse than the United States is

      allowed to treat convicted criminals.
21

22

23

24

25

26

27

28

29
      1   Zadvydas v. Davis, 533 U.S. 678, 690 (2001).

                                                Page 11
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.101 Page 12 of 40



 1     I.   Immigration Detention.
 2
      A.    DHS’ Intent Behind ICE Detention.
 3

 4    31.   Since at least 2014, ICE’s detention policies have deliberatively shifted to
 5
      become punitive in nature.
 6

 7    32.   Then-DHS Secretary Jeh Johnson described detention and removal as key

 8
      parts of the Obama Administration’s “aggressive deterrence strategy focused on
 9

10
      the removal and repatriation of recent border crossers” (emphasis added).2

11    33.   The conditions in ICE detention centers are deliberately designed to be
12
      punitive and to mirror prisons
13

14    34.   In fact, when the core standards governing detention in federal facilities
15
      were promulgated in January 2000, the U.S. Department of Justice allowed the
16

17    core standards for immigration detention facilities to be the same as those
18
      governing the U.S. Bureau of Prisons. 3
19

20

21

22

23

24

25    2 Jeh Johnson, “Statement Before the Senate Committee on Appropriations,”
26
      July 10, 2014, available at https://www.dhs.gov/news/2014/07/10/statement-
      secretary-homeland-security-jeh-johnson-senate-committee-appropriations (last
27
      visited January 10, 2020).
28    3 Office of the Federal Detention Trustee, Detention Standards & Compliance
      Division: History of the Federal Performance-Based Detention Standards,
29
      https://www.justice.gov/archive/ofdt/qap-brochure.pdf.

                                             Page 12
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.102 Page 13 of 40



 1    35.   Likewise, ICE’s current national standards governing immigration
 2
      prisons were promulgated in cooperation with the American Correctional
 3

 4    Association (“ACA”).4
 5
      36.   Defendants evade their reporting responsibilities by interpreting
 6

 7    Congress’s mandate to complete reports on an “in-custody death” not to include
 8
      deaths in which a detained person is transferred to a hospital to die.5
 9

10    37.   Those few times when ICE makes adverse findings regarding conditions

11
      in Detention Facilities, they typically do not result in any consequences for its
12

13
      contractors. A January 2019 OIG report found numerous deficiencies in ICE’s

14    contract enforcement mechanisms. 6
15
      38.   The DHS defendants’ history of manipulating in-custody death data,
16

17    combined with its repeated enforcement failures raises an inference of deliberate
18
      conduct, as opposed to incompetence.
19

20    B.    DHS’ Deliberate Decision to Detain Pregnant Women.
21

22

23

24

25

26
      4 Facility Inspections, ICE, https://www.ice.gov/facility-inspections.
      5 A Trans Asylum Seeker Dies After Pleading to ICE for Medical Care, The Nation
27
      (June 4, 2019), https://www.thenation.com/article/ice-otero-joa-transgender-
28    death/.
      6 Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-19-18, supra note
29
      45, at 15.

                                             Page 13
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.103 Page 14 of 40



 1    39.     Federal regulations give ICE the authority to parole asylum seekers who
 2
      have presented themselves at a port of entry into the U.S. during the pendency
 3

 4    of their asylum hearings.7
 5
      40.     In fact, these regulations 8 C.F.R. § 212.5(b)(1) specifically authorize ICE to
 6

 7    release pregnant women.8
 8
      41.     ICE policy directives also authorize parole for those asylum seekers who
 9

10    have passed the “Credible Fear Interview,” a mechanism by which DHS filters

11
      out non-meritorious asylum claims.
12

13
      42.     ICE Detained nearly 68,000 women in FY 2017.9

14    43.     Since the 2016 election, the number of pregnant women held in ICE
15
      detention has increased 52%, from 1,377 in 2016 to 2,094 in 2018. 10
16

17

18

19
      7   8 C.F.R. § 212.5
20    8   8 C.F.R. § 212.5(b)(2).
21
      9 Letter from Members of Congress to The Honorable Elaine Duke, Acting
      Secretary of Homeland Security, October 31, 2017, available at
22
      https://jayapal.house.gov/sites/jayapal.house.gov/files/documents/WWG%2
23    0Letter%20on%20Pregnant%20Women%20in%20ICE%20Custody%202017_10_3
      1.pdf (last visited February 27, 2018), citing Complaint: US Immigrations and
24
      Customs Enforcement’s Detention and Treatment of Pregnant Women (Filed
25    September 26, 2017), available at https://www.aclu.org/legal-
26
      document/pregnant-women-ice-custody-complaint-dhs-office-civil-rights-and-
      civil-liberties-and. (last visited February 27, 2018).
      10 Government Accountability Office, “Report to the Chairwoman
27

28    Subcommittee on Immigration and Citizenship, Committee on the Judiciary,
      House of Representatives: Immigration Enforcement: Arrests, Detentions,
29
      Removals, and Issues Related to Selected Populations,” December 5, 2019.

                                               Page 14
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.104 Page 15 of 40



 1    44.   Between October 1, 2017 and August 31, 2018, ICE held in detention 1,655
 2
      pregnant women.11
 3

 4    45.   Between 2012 and 2014, ICE held 559 pregnant women in detention. 12
 5
      46.   This sharp increase in the number of pregnant women detained by ICE is
 6

 7    the result of ICE’s 2018 deliberate policy decision to end the presumptive release
 8
      of pregnant women, to “better align with the President’s Executive Order (EO)
 9

10    13768 Enhancing Public Safety in the Interior of the United States.”13.

11
      47.   None of the ICE detention facilities’ medical units are equipped to
12

13
      provide the specialized care needed by pregnant women; the women are taken

14
      outside the detention center for their routine medical visits. 14
15

16

17

18    ” at 58, available at https://context-
      cdn.washingtonpost.com/notes/prod/default/documents/fd42c373-ec7d-4257-
      823d-bf79fa9be66e/note/84690b38-8596-4686-af94-e51234f095b4.pdf
19

20    11 Id.
      12 Letters from Members of Congress, supra note 10.
21
      13 U.S. Immigration and Customs Enforcement, “FAQs: Identification and
22
      Monitoring of Pregnant Detainees,” available at https://www.ice.gov/faqs-
23    identification-and-monitoring-pregnant-detainees#wcm-survey-target-id (last
      visited January 10, 2020); see also, U.S. Immigration and Customs Enforcement
24
      Directive 11032.3, “Identification and Monitoring of Pregnant Detainees,”
25    December 14, 2017, available at
26
      https://www.ice.gov/sites/default/files/documents/Document/2018/11032_
      3_PregnantDetaines.pdf (last visited January 10, 2020).
      14 Robyn Barnard, et al., “Prisons and Punishment: Immigration Detention in
27

28    California,” Human Rights First, January 2019 Report, at 12, available at
      https://www.humanrightsfirst.org/sites/default/files/Prisons_and_Punishme
29
      nt.pdf (last visited January 8, 2020).

                                               Page 15
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.105 Page 16 of 40



 1    48.   There were at least 28 miscarriages in immigration custody in FY 2017. 15
 2
      49.   Also underscoring the DHS Defendants’ deliberate evasion from public
 3

 4    accountability, DHS does not include stillborn babies in its accounting of
 5
      miscarriages in ICE custody.16
 6

 7    II.   ICE Rules Regarding Pregnant Detainees
 8
      50.   In 2016, ICE issued a policy advising against the detention of pregnant
 9

10
      women, with the rationale that incarceration creates serious health risks for

11
      expectant mothers, and detention facilities are not equipped to serve those
12
      unique needs.
13

14    51.   In December 2017, Thomas Homan, the acting director of ICE, announced
15
      that the agency would change that directive to comply with President Trump’s
16

17    executive order on immigration and eliminate the presumption of release for
18
      pregnant women.
19

20    52.   ICE requires contractors to adhere to the most current ICE-issued
21
      detention standards, the Performance-Based National Detention Standards
22

23
      (PBNDS), last issued in 2011.

24

25

26
      15 Id.
      16 U.S. Immigration and Customs Enforcement, “News Release from CBP and
27

28    ICE on Stillbirth in Custody,” February 25, 2019available at
      https://www.ice.gov/news/releases/joint-statement-ice-and-cbp-stillbirth-
29
      custody (last visited June 3, 2019).

                                             Page 16
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.106 Page 17 of 40



 1    53.     The standards require, “A pregnant detainee in custody shall have access
 2
      to pregnancy services including routine or specialized prenatal care, pregnancy
 3

 4    testing, comprehensive counseling and assistance, postpartum follow up,
 5
      lactation services and abortion services.” 17
 6

 7    54.     Those standards also require, in part, “If a pregnant detainee has been
 8
      identified as high risk, the detainee shall be referred, as appropriate, to a
 9

10    physician specializing in high risk pregnancies.”18

11
      55.     ICE policies further provide:
12

13
              A pregnant woman or women in post-delivery recuperation shall not be
              restrained absent truly extraordinary circumstances that render restraints
14            absolutely necessary as documented by a supervisor or directed by the
15            on- site medical authority. This general prohibition on restraints applies to
              all pregnant women in the custody of ICE, whether during transport, in a
16
              detention facility, or at an outside medical facility. Restraints are never
17            permitted on women who are in active labor or delivery.19
18
      56.     DHS and its contractor, CoreCivic, followed none of these rules with Ms.
19

20    Morales-Alfaro’s pregnancy.
21
      III. CoreCivic’s Known History of Choosing Profit over Prisoner Well-
22    Being.
23
      57.     Nine out of ten of the country's largest immigration detention facilities are
24

25    operated by private companies like CoreCivic. These facilities hold
26

27

28    17   PBNDS 4.4.II.3.
      18   PBNDS 4.4V.E.
29
      19   PBNDS 4.4V.E.

                                               Page 17
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.107 Page 18 of 40



 1    approximately two-thirds of the civil immigration detainees in a system that
 2
      currently keeps more than 31,000 people in custody on a typical day.
 3

 4    58.   CoreCivic operates hundreds of private prisons – to include immigration
 5
      detention centers -- across the United States.
 6

 7    59.   CoreCivic was created by a group of Tennessee businessmen and
 8
      generated $1.9 billion in revenue for the 12 months prior to September 2019,
 9

10    according to S&P Global Market Intelligence. CoreCivic’s CEO, Damon
11
      Hininger, started his career as a corrections officer at Leavenworth Detention
12

13
      Center in Kansas in 1992 and steadily rose through the ranks, becoming CEO in

14
      2009 and earning $4.1 million in total compensation by 2018. 20
15
      60.   CoreCivic's facilities are used both for incarcerating prisoners, that is,
16

17    individuals who have been convicted of a crime and for incarcerating civil
18
      immigration detainees.
19

20    61.   The facilities are dedicated to one or the other. CoreCivic does not mix
21
      convicted prisoners with immigration detainees in the same facility.
22

23

24

25

26
      20 Monsy Alvarado, et al., “These People are Profitable: Private prison
      companies have detained immigrants for decades, but that business has
27    exploded under President Trump.” USA Today, February 16, 2020, available at
28    https://www.usatoday.com/in-depth/news/nation/2019/12/19/ice-
      detention-private-prisons-expands-under-trump-administration/4393366002/
29
      (last visited February 16, 2020).

                                              Page 18
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.108 Page 19 of 40



 1    62.      These individuals may include refugees who are seeking asylum.
 2
      Individuals detained at the border are only released only on a case-by-case basis
 3

 4    by the authority of the U.S. Bureau of Immigration and Customs Enforcement
 5
      (ICE).
 6

 7    63.      Nine out of ten of the country's largest immigration detention facilities
 8
      are operated by private companies like CoreCivic. These facilities hold
 9

10    approximately two-thirds of the civil immigration detainees in a system that

11
      currently keeps more than 31,000 people in custody on a typical day.
12

13
      64.      The for-profit civil immigration detention business is worth over $3

14    billion dollars per year.
15
      65.      Companies such as CoreCivic deny engaging in lobbying efforts, but
16

17    private prison corporations such as CoreCivic routinely specifically target
18
      legislators over immigration "reform."
19

20    66.      By 2015, CoreCivic derived 51% of its revenue from federal contracts.
21
      67.      In March of 2017, the Trump administration announced that the United
22

23    States' civil immigration detention capacity would be increased by 20,000 beds

      (over four-hundred fifty percent (450%)). This signals increase in immigrant
24

25

26
      detention is the largest since World War II and from which CoreCivic derives

27    nearly $1 billion a year in revenue.
28

29




                                               Page 19
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.109 Page 20 of 40



 1    68.   Between the 2016 Presidential election and February 24, 2017, CoreCivic’s
 2
      stock price surged 140%.21
 3

 4    69.   CoreCivic's acts were carried out with intent, malice, oppression, fraud,
 5
      and duress. CoreCivic acted with complete disregard of the rights and liberty of
 6

 7    the detainees, without regard to their dignity or humanity.
 8
      70.   CoreCivic's actions are a continuing pattern and course of conduct. These
 9

10    are not isolated incidents, but constitute an institutional decision to maximize its

11
      profits, while exploiting the immigration detainees trusted to their care, while
12

13
      awaiting a decision on immigration status and other matters.

14    71.   CoreCivic (previously known as CCA) has a lengthy history of refusing to
15
      provide adequate medical treatment to those it houses. 22 CoreCivic has
16

17

18

19

20    21Heather Long, “Private Prison Stocks Up 100% Since Trump’s Win,” CNN
21
      Money, February 24, 2017, available at
      https://money.cnn.com/2017/02/24/investing/private-prison-stocks-soar-
22
      trump/index.html (last visited January 7, 2020); Jeff Sommer, “Trump
23    Immigration Crackdown is Great for Private Prison Stocks,” New York Times,
      March 10, 2017, available at https://www.nytimes.com/2017/03/10/your-
24
      money/immigrants-prison-stocks.html (last visited January 10, 2020).
25    22 See, e.g., Grae v. Corr. Corp. of Am., No. 3:16-CV-2267, 2019 WL 1399600, at *2

26
      (M.D. Tenn. Mar. 26, 2019) (shareholder class certified alleging CoreCivic’s
      “failure to provide sufficient medical services to its inmates.”); Dodson v.
27
      CoreCivic, No. 3:17-CV-00048, 2018 WL 4800836, at *1 (M.D. Tenn. Oct. 3, 2018)
28    (alleging deliberate inference to prisoners medical needs); Pierce v. D.C., 128 F.
      Supp. 3d 250, 284 (D.D.C. 2015) (finding prisoner’s ADA and Section 504 rights
29
      violated at CoreCivic facility).

                                             Page 20
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.110 Page 21 of 40



 1    repeatedly been the subject of investigations and lawsuits regarding delayed
 2
      health care to inmates and detainees, often resulting in death. 23
 3

 4    72.   April 2017 DHS Office of the Inspector General inspection found that
 5
      Stewart Detention Center – also run by CoreCivic -- suffered from major staffing
 6

 7    issues, prompting one employee to describe the medical care situation as “a
 8
      ticking time bomb.”24
 9

10

11

12    23 Seth Freed Walker, “Federal Officials Ignored Years of Internal Warnings
      About Deaths at Private Prisons,” The Nation, June 15, 2016, available at
13
      https://www.thenation.com/article/federal-officials-ignored-years-of-internal-
14    warnings-about-deaths-at-private-prisons/ (last visited January 8, 2020). “At
15    least 38 men died in the BOP’s privately run prisons from 1998 to 2014 in the
      wake of inadequate medical care. An examination of thousands of pages of
16
      previously unreleased files revealed that gravely ill prisoners had been left
17    untreated, or relegated to the care of low-level medical workers. In some
18
      facilities, inmates went months without seeing a doctor. Some prisoners who
      required emergency care were not transferred to a hospital, in an apparent
19
      attempt to save costs . . . In a striking confirmation of these findings, the new
20    records show that BOP monitors documented, between January 2007 and June
      2015, the deaths of 34 inmates who were provided substandard medical care.
21
      Fourteen of these deaths occurred in prisons run by CCA [the prior corporate
22    name for CoreCivic].”
      24 Office of Inspector General, U.S. Dep’t of Homeland Sec., OIG Freedom of 19
23
      Information Act Request No. 2018-IGFO-00059 Final Response, at 16 (April 25,
24
      2018), https://www.wabe.org/wp-content/uploads/2018/05/2018-IGFO-
25    00059_Final-Response_watermark-4.pdf; see also Investigation finds ICE detention
26
      21 center cut corners and skirted federal detention rules, Public Radio International
      (March 15, 2018), https://www.pri.org/stories/2018-03-15/investigation-finds-
27
      ice-detention-center-cuts-corners-and-skirted-federal; Katherine Hawkins,
28    Outsourced 23 Oversight, Project on Government Oversight (March 12, 2019),
      available at https://www.pogo.org/investigation/2019/03/outsourced-
29
      oversight/.

                                              Page 21
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.111 Page 22 of 40



 1    73.   In one lawsuit, in which a pregnant prisoner in Tennessee, Merideth
 2
      Manning miscarried late in her pregnancy, a former CCA nurse stated under
 3

 4    oath, “the facility’s medical unit was understaffed and over-worked for the
 5
      number of prisoners, preventing proper medical care for all of the prisoners . . .
 6

 7    The facility often relied on non-medical personnel to make medical decisions for
 8
      prisoners. . . have worked in nursing and corrections for many years. CCA’s
 9

10    continuing mistreatment of prisoners is the worst I have ever witnessed.”

11
      74.   Eerily similar to Ms. Morales-Alfaro’s case, in Manning’s case, CCA staff
12

13
      ignored her pleas when she experienced vaginal bleeding over a three-day

14
      period in 2004 while pregnant.
15
      75.   Manning received a $250,000 settlement from CCA, after filing suit in
16

17    state court.
18
      76.   In 2014, CoreCivic (then CCA) paid a $690,000 Settlement for the death of
19

20    another prisoner’s baby.25
21

22

23

24

25

26

27
      25 Derke Gilna, “$690,000 settlement in HRDC Suit Over Death of Prisoner’s
28    Baby at CCA Jail,” Prison Legal News, June 8, 2015, available at
      https://www.prisonlegalnews.org/news/2015/jun/8/690000-settlement-hrdc-
29
      suit-over-death-prisoners-baby-cca-jail/.

                                             Page 22
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.112 Page 23 of 40



 1    77.        In the 2014 case, the mother went into early labor at five months along.
 2
      Guards ignored the nurse’s order to take her to emergency room, resulting in a
 3

 4    five hour delay in getting mom and baby to hospital. 26
 5
      78.        CCA’s excuses in that case ranged from “it was ‘count’ time” to “other
 6

 7    codes were called in the facility.”27
 8
      79.        On information and belief, there are least four other cases of
 9

10    CCA/CoreCivic denying care to pregnant women, resulting in the death of one

11
      woman and four babies.
12

13
      80.        In addition to repeatedly ignoring the serious medical needs of pregnant

14    women in its custody, CoreCivic also profits from providing basic feminine
15
      hygiene supplies.
16

17    81.        CoreCivic, for example and without limitation, charges money for
18
      feminine hygiene products.
19

20    82.        Many of the women, like Ms. Morales-Alfaro, do not have the money to
21
      purchase sanitary pads and tampons, leaving them to go without these basic
22

23    supplies.

      83.        This practice is not only dehumanizing and humiliating, but it also creates
24

25

26
      a health hazard that endangers the detainees.

27

28

29
      26   Id.
      27   Id.

                                                 Page 23
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.113 Page 24 of 40



 1    IV.    Documented Conditions at the Otay-Mesa Immigration Facility.
 2
      84.    The Otay-Mesa ICE detention center is managed, via contract with ICE, by
 3

 4    CoreCivic, Inc.
 5
      85.    The Otay-Mesa detention facility looks and acts like a prison. It is ringed
 6

 7    by a chain link fences topped with barbed wire and visitation is substantially
 8
      restricted.28
 9

10
      86.    Otay-Mesa CoreCivic correctional officers strictly control movement.

11
      87.    Ms. Morales-Alfaro was denied access to her personal clothing and most
12
      possessions. She was required to wear prison garb.
13

14    88.    Ms. Morales-Alfaro and her fellow detainees allowed only a few hours of
15
      access to fresh air and sunlight each day.
16

17    89.    When transported outside of the CoreCivic facility, corrections officers
18
      placed the pregnant Ms. Morales-Alfaro in restraints.
19

20    90.    CoreCivic’s – and, thus, ICE’s – denial of medical care to Ms. Morales-
21
      Alfaro exacerbated the punitiveness of her detention.
22

23
      91.    CoreCivic guards are the gatekeepers to medical care, although they are

24
      hardly medical providers.
25

26

27
      28 A photo of the facility fencing is available at:
28    https://www.freedomforimmigrants.org/otay-mesa-detention-center (last
29    visited January 10, 2020).


                                             Page 24
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.114 Page 25 of 40



 1    92.   The CoreCivic guards decide, based on a detainee’s written request, if will
 2
      see a nurse at all and, if they allow it, when a nurse will see the detainee.
 3

 4    93.   In 2018, a former CoreCivic training officer at Otay-Mesa testified in a
 5
      wrongful death suit brought by the estate of a former detained individual there
 6

 7    that short-staffing hindered officers’ ability to notice when detained individuals
 8
      required medical care and a referral to the medical unit. 29
 9

10    94.   The DHS Defendants maintain a policy and practice of systemically

11
      failing to monitor and enforce requirements to provide timely access to medical
12

13
      and mental health care. Across the DHS Defendants’ network of detention

14    facilities, detained individuals experience lengthy and dangerous delays, and
15
      often outright denials, in receiving medical and mental health care.
16

17    95.   To seek care, detained individuals regularly must make repeated, written
18
      requests to staff for medical attention—and then wait for days for a response.
19

20    96.   Once they do receive a response, it is often days, weeks, or months before
21
      they can see medical staff within Detention Facilities.
22

23

24

25

26    29 Samantha Michaels, Understaffed Federal Prison Is Taking in 1,000 Noncriminal
      Immigrants, and Even the Guards Are Protesting, Mother Jones, (June 21 15, 2018)
27
      https://www.motherjones.com/crime justice/2018/06/understaffed- federal-
28    prison-is-taking-in-1000-noncriminal-immigrants-and-even-the-guards-are-
29
      protesting/.


                                              Page 25
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.115 Page 26 of 40



 1    97.    They are commonly given over-the-counter pain medication as the only
 2
      intervention, even if the underlying medical issue—like a looming
 3

 4    miscarriage—requires more serious and immediate treatment.
 5
      98.    These brutal conditions stem directly from ICE’s centralized policies,
 6

 7    practices, and failures of meaningful oversight.
 8
      99.    The risk of harm to detained asylum seekers is substantial, irreparable,
 9

10    and ongoing. Dozens have unnecessarily died as a result of insufficient care.

11
      Countless more have endured needless suffering from delays in medical care,
12

13
      refusals to accommodate disabilities, and nearly constant isolation. Conditions

14    in detention are so brutal that many people are forced to abandon viable claims
15
      for immigration relief and accept deportation out of a desperate desire to escape
16

17    the torture they are enduring in detention on U.S. soil.
18
      V.    The State of California’s Findings Regarding Conditions at ICE Detention
19    Centers.
20
      100.   In February 2019, the California Department of Justice published the
21

22    findings of its review of all ten ICE detention facilities in California, to include

      Otay-Mesa.30
23

24

25

26

27
      30 Leticia Miranda, Dialing with Dollars: How County Jails Profit From Immigrant
28    Detainees, The Nation (May 15, 2014),
      https://www.thenation.com/article/dialing-dollars-how-county-jails-profit-
29
      immigrant-detainees/.

                                               Page 26
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.116 Page 27 of 40



 1    101.     Overall, the review found that detained individuals often face highly
 2
      restrictive and prison-like settings, including wearing prison-style clothing,
 3

 4    spending up to 22 hours a day in their cells, facing restrictions on
 5
      communicating with counsel, receiving inadequate medical and mental health
 6

 7    care, and performing work for which they are often unpaid or compensated at
 8
      $1.00 a day.31
 9

10
      VI.      Ms. Morales-Alfaro Lands in the Clutches of ICE and CoreCivic.

11
      102.     While travelling from El Salvador to the United States, Ms. Morales-
12
      Alfaro learned that she was pregnant.
13

14    103.     Ms. Morales-Alfaro presented to the United States Customs and Border
15
      Protection officers seeking asylum on or about December 25, 2017.
16

17    104.     Ms. Morales-Alfaro initially was housed at an CBP detention facility,
18
      which she believes was near the United States-Mexico border.
19

20    105.     In that first facility, Ms. Morales-Alfaro was subjected to inhumanely cold
21
      temperatures and no medical care.
22

23
      106.     Her description is consistent with the findings of at least one non-

24
      governmental agency, that women and children are often held at these initial
25

26

27

28

29
      31   Id. at iii–iv, 78, 122–27.

                                               Page 27
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.117 Page 28 of 40



 1    detention facilities in rooms the DHS employees call “hielaras” – Spanish for
 2
      “freezers.”32
 3

 4    107.   After two to three days at the first detention center, Ms. Morales-Alfaro
 5
      was transferred to the Otay-Mesa ICE detention center.
 6

 7    A.     Ms. Morales-Alfaro’s Prenatal Diet (or Lack Thereof) While Detained.
 8
      108.   The American College of Obstetrics and Gynecology has published the
 9

10
      following nutritional guidelines for pregnant women:

11
             [The recommended food groups are]
12

13
             1.       Grains—Bread, pasta, oatmeal, cereal, and tortillas are all grains.
14
             2.    Fruits—Fruits can be fresh, canned, frozen, or dried. Juice that is
15
             100% fruit juice also counts.
16

17           3.    Vegetables—Vegetables can be raw or cooked, frozen, canned,
             dried, or 100% vegetable juice.
18

19           4.   Protein foods—Protein foods include meat, poultry, seafood, beans
20
             and peas, eggs, processed soy products, nuts, and seeds.

21           5.    Dairy—Milk and products made from milk, such as cheese, yogurt,
22           and ice cream, make up the dairy group.

             ...
23

24

25

26    32 Human Rights Watch, “In the Freezer: Abusive Conditions for Women and
27
      Children in U.S. Immigration Holding Cells,” February 28, 2018, available at
      https://www.hrw.org/report/2018/02/28/freezer/abusive-conditions-
28    women-and-children-us-immigration-holding-cells (last visited January 10,
29    2020).


                                                Page 28
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.118 Page 29 of 40



 1          During pregnancy, the fats that you eat provide energy and help build
 2          many fetal organs and the placenta. Most of the fats and oils in your diet
            should come from plant sources. Limit solid fats, such as those from
            animal sources. Solid fats also can be found in processed foods.
 3

 4

 5
            ....

 6
            Vitamins and minerals play important roles in all of your body functions.
 7          During pregnancy, you need more folic acid and iron than a woman who
            is not pregnant.
 8

 9
            ....

10          Folic acid, also known as folate, is a B vitamin that is important for
11          pregnant women. Before pregnancy and during pregnancy, you need 400
            micrograms of folic acid daily to help prevent major birth defects of the
12
            fetal brain and spine called neural tube defects. Current dietary guidelines
13          recommend that pregnant women get at least 600 micrograms of folic acid
14
            daily from all sources. It may be hard to get the recommended amount of
            folic acid from food alone. For this reason, all pregnant women and all
15
            women who may become pregnant should take a daily vitamin
16          supplement that contains folic acid.
17
            ....
18

19          Iron is used by your body to make a substance in red blood cells that
            carries oxygen to your organs and tissues. During pregnancy, you need
            extra iron—about double the amount that a nonpregnant woman needs.
20

21          This extra iron helps your body make more blood to supply oxygen to
22
            your fetus. The daily recommended dose of iron during pregnancy is 27
            mg, which is found in most prenatal vitamin supplements. You also can
23          eat iron-rich foods, including lean red meat, poultry, fish, dried beans and
24          peas, iron-fortified cereals, and prune juice. Iron also can be absorbed
            more easily if iron-rich foods are eaten with vitamin C-rich foods, such as
25
            citrus fruits and tomatoes.
26

27
            ....

28
            Calcium is used to build your fetus's bones and teeth. All women,
29          including pregnant women, aged 19 years and older should get 1,000 mg


                                            Page 29
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.119 Page 30 of 40



 1           of calcium daily; those aged 14–18 years should get 1,300 mg daily. Milk
 2           and other dairy products, such as cheese and yogurt, are the best sources
             of calcium. If you have trouble digesting milk products, you can get
             calcium from other sources, such as broccoli; dark, leafy greens; sardines;
 3

 4           or a calcium supplement.
 5
             ....
 6

 7           Vitamin D works with calcium to help the fetus’s bones and teeth
             develop. It also is essential for healthy skin and eyesight. All women,
 8
             including those who are pregnant, need 600 international units of vitamin
 9           D a day. Good sources are milk fortified with vitamin D and fatty fish
10           such as salmon. Exposure to sunlight also converts a chemical in the skin
             to vitamin D.
11
      109.   None of these guidelines were followed by the United States’ contractor,
12

13    CoreCivic.
14
      110.   Ms. Morales and the other detainees, to include the several other pregnant
15

16    women housed with her, received no fresh fruit and no fresh vegetables.
17
      111.   The food she did receive was nearly inedible and full of starch filler.
18

19    112.   The nutritionally deficient – and inedible – food at the CoreCivic’s Otay-

      Mesa Facility also was a contributing factor in Ms. Morales-Alfaro’s
20

21

22
      miscarriage.33

23

24

25
      33 See, e.g. Rahimeh Ahmadi, M.Sc., Saeideh Ziaei, M.D., and Sosan Parsay,
26    Ph.D.,”Association between Nutritional Status with Spontaneous Abortion,”
27
      International Journal of Fertility and Sterility, Jan. – Mar. 2017,vol. 10.4, at 337.42,
      available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5134748/ (last
28
      visited January 9, 2020).
29




                                                Page 30
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.120 Page 31 of 40



 1    B.    Ms. Morales-Alfaro’s Symptoms of Fetal Distress and Miscarriage After Waiting
 2    Nearly Two Weeks for Medical Care.

 3
      113.   On January 3, 2018, Ms. Morales reported to one of the guards that she
 4
      was bleeding and pain.
 5

 6    114.   She asked the CoreCivic guard for medical assistance.
 7
      115.   The first guard she told in the morning told her she'd have to wait.
 8

 9    116.   She then told another guard on the afternoon shift that she was bleeding
10
      and feeling more pain.
11

12    117.   That guard also told her to wait.
13
      118.   The next day, the guards allowed Ms. Morales-Alfaro to see the nurse.
14

15    119.   The nurse told Ms. Morales-Alfaro that bleeding and pain were “normal”

16
      in the first trimester; on information and belief, that nurse was not licensed to
17
      diagnose or treat any aliment or disease.
18

19    120.   The nurse sent Ms. Morales-Alfaro back to her pod in the facility with
20
      Tylenol.
21

22    121.   Despite Ms. Morales telling guards each day for the ensuing two weeks
23
      that her bleeding and pain were getting worse, and despite, with those reports
24

25    to the guards, asking to be allowed to go to medical, the CoreCivic guards
26
      refused to allow Ms. Morales-Alfaro to return to medical.
27

28

29




                                             Page 31
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.121 Page 32 of 40



 1    122.   The next time Ms. Morales received any medical care, despite her daily
 2
      requests, was approximately two weeks later, when, on January 15, 2018, she
 3

 4    collapsed and was transported to a hospital.
 5
      123.   Between January 15, 2018 and January 16, 2018, Ms. Morales miscarried.
 6

 7    124.   Hospital staff told Ms. Morales-Alfaro that the miscarriage could have
 8
      been avoided, if she had been seen by a doctor sooner.
 9

10    125.   Ms. Morales-Alfaro was placed in restraints both at the hospital and

11
      during her transport to and from the hospital.
12
                PLAINTIFF’S CAUSES OF ACTION AGAINST DEFENDANTS
13

14                                         COUNT ONE
                         VIOLATION OF PLAINTIFF’S RIGHTS UNDER
15
                        THE FIFTH AND FOURTEENTH AMENDMENTS
16                      (Deliberate Indifference to Serious Medical Needs)
                                         (All Defendants)
17

18    126.   Ms. Morales-Alfaro re-alleges paragraphs 1-125, supra, as if fully alleged

19
      herein.
20

21
      127.   Defendants, in denying Ms. Morales-Alfaro medical care for more than

22    two weeks, after she began showing symptoms of fetal distress, were
23
      deliberately indifferent to the serious risk of substantial harm and injury to her.
24

25    128.   Defendants’ deliberate indifference to Ms. Morales-Alfaro’s serious
26
      medical needs are consistent with the Defendants’ demonstrated policy and
27

28    practice of deliberate indifference to the serious medical needs of detained
29
      asylum seekers.

                                              Page 32
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.122 Page 33 of 40



 1    129.   Delays and denial of medical and mental health care have been cited
 2
      repeatedly in government reviews documenting detained individuals’ deaths, in
 3

 4    the government’s own reporting on Defendants’ Detention Facility network,
 5
      and in non-governmental organization reporting.
 6

 7    130.   Despite these reports, Defendants have taken no effective steps to
 8
      eliminate or mitigate the delays and denial of care.
 9

10    131.   Their failure to remedy known dangers to detainees created by the

11
      Defendants constitutes deliberate indifference to the serious medical needs of
12

13
      immigrants in ICE detention.

14    132.   Here, the Defendants’ deliberate indifference to Ms. Morales-Alfaro’s
15
      serious medical needs contributed to her miscarriage.
16

17                                    COUNT TWO
18
                       VIOLATIONS OF THE FIFTH AMENDMENT
                          (Punitive Civil Detention Conditions)
19                                  (All Defendants)
20
      133.   Ms. Morales-Alfaro re-alleges paragraphs 1-132, supra, as if fully alleged
21

22    herein.
23
      134.   If a civil detainee is confined in conditions that are identical to, similar to,
24

25
      or more restrictive than those under which pre-trial detainees or convicted

26

27

28

29




                                               Page 33
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.123 Page 34 of 40



 1    prisoners are held, then those conditions are presumptively punitive and
 2
      unconstitutional.34
 3

 4    135.   Here, Ms. Morales-Alfaro, and thousands of other detainees have been
 5
      subject to brutal, punitive conditions, to include, but not be limited to: strict
 6

 7    limits on access to the outdoors and sunshine; freezing cold holding cells and
 8
      detainee pods; the lack of blankets in those freezing temperatures, which
 9

10    prohibits the detainees from sleeping; the denial of edible food and proper

11
      nutrition; delay and denial of medical care; and delay and denial of feminine
12

13
      hygiene products; and shackling pregnant women.

14    136.   These punishing conditions constitute violations of the Fifth Amendment
15
      and injury, in and of itself, to Ms. Morales-Alfaro.
16

17                                     COUNT THREE
18
                                       NEGLIGENCE
                                    (Defendant CoreCivic)
19

20    137.   Ms. Morales-Alfaro re-alleges paragraphs 1-136, supra, as if fully alleged

21
      herein.
22

23

24
      34King v. Cty. of Los Angeles, 885 F.3d 548, 552 (9th Cir. 2018) (finding
25
      presumption of punitive and unconstitutional treatment where conditions of
26    confinement for civil detainees are similar to those faced by pre-trial criminal
27    detainees); Jones v. Blanas, 393 F.3d 918, 934 (9th Cir. 2004), cert. denied, 1 26
      S.Ct. 351 (2005).
28

29




                                              Page 34
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.124 Page 35 of 40



 1    138.   Ms. Morales-Alfaro was at the complete mercy of CoreCivic’s employees
 2
      to receive food, clothing, bedding, sanitary supplies, and medical care and
 3

 4    access to the outdoors and sunshine.
 5
      139.   Throughout her detention at the CoreCivic Otay-Mesa facility, CoreCivic
 6

 7    employees, breached their duties to her, by, and without limitation: requiring
 8
      her to wear prison garb; providing her only inedible food; creating conditions
 9

10    so cold and not providing a blanket, so that she could not sleep; denying her

11
      basic feminine hygiene products; delaying and denying her access to medical
12

13
      providers; and denying her access to the outdoors and sunshine.

14    140.   The repeated breaches of these duties contributed to Ms. Morales-Alfaro’s
15
      miscarriage.
16

17    141.   The repeated breaches of these duties also caused Ms. Morales pain,
18
      suffering, and emotional distress.
19

20                                    COUNT FOUR
                                   GROSS NEGLIGENCE
21
                                   (Defendant CoreCivic)
22

      142.   Ms. Morales-Alfaro re-alleges paragraphs 1-141, supra, as if fully alleged
23

24    herein.
25
      143.   In addition to being plainly negligent, the breaches of duty described in
26

27    Count Three also constitute gross negligence, because they evidence they
28

29




                                             Page 35
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.125 Page 36 of 40



 1    evidence a lack of any care and an extreme departure from what a reasonable
 2
      person would do in the same situation to prevent harm to oneself or others.
 3

 4                                     COUNT FIVE
 5
                                   NEGLIGENCE PER SE
                                   (Defendant CoreCivic)
 6

 7    144.   Ms. Morales-Alfaro re-alleges paragraphs 1-143, supra, as if fully alleged

 8
      herein.
 9

10
      145.   DHS promulgated standards regarding the treatment of ICE detainees for

11    all ICE detention centers to follow.
12
      146.   Those standards, such as those pertaining to the treatment of pregnant
13

14    women, were specifically designed to protect the detainees.
15
      145.   In breaching their duties to Ms. Morales-Alfaro, CoreCivic repeatedly
16

17    violated the specific DHS standards for the treatment of ICE detainees. The
18
      violations of these promulgated standards constitutes negligence per se.
19

20
                                   COUNT SIX
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
21
                              (Defendant CoreCivic)
22
      146.   Ms. Morales-Alfaro re-alleges paragraphs 1-146, supra, as if fully alleged
23

24    herein.
25
      147.   The CoreCivic’s negligence directly contributed to or was a proximate
26

27    cause of the miscarriage of Ms. Morales-Alfaro’s baby.
28

29




                                             Page 36
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.126 Page 37 of 40



 1    148.   This lost pregnancy caused her the kind of suffering, anguish, fright,
 2
      horror, nervousness, grief, anxiety, worry, shock, humiliation, and shame, with
 3

 4    which no reasonable person would be able to cope.
 5
                               COUNT SEVEN
 6           NEGLIGENT SUPERVISION AND TRAINING OF EMPLOYEES
 7                          (Defendant Core Civic)
 8
      149.   Ms. Morales-Alfaro re-alleges paragraphs 1-148, supra, as if fully alleged
 9
      herein.
10

11    150.   The CoreCivic employees’ conduct, described supra, was the direct and
12
      proximate result of CoreCivic’s abject failure to properly supervise and train its
13

14    corrections officers.
15
      151.   CoreCivic knew or should have known that its employees at the Otay-
16

17    Mesa facility (and its other ICE detention facilities) were repeatedly failing in
18
      their duties to detained asylum seekers.
19

20    152.   CoreCivic knew or should have known about the scores of DHS Office of

21
      Inspector General investigations, Congressional investigations, non-
22

      governmental organization investigations, prior lawsuits, and its own internal
23

24    reviews that conditions in its ICE detention centers were not only substandard,
25
      but also barbaric.
26

27

28

29




                                              Page 37
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.127 Page 38 of 40



 1    153.   CoreCivic’s repeated failures to correct these deficiencies makes it liable
 2
      for the negligent supervision and training of its employees at the Otay-Mesa
 3

 4    facility.
 5
                                   COUNT EIGHT
 6                         RESPONDEAT SUPERIOR LIABILITY
 7                              (Defendant CoreCivic)
 8
      154.   Ms. Morales-Alfaro re-alleges paragraphs 1-153, supra, as if fully alleged
 9

10
      herein.

11    155.   The conduct of CoreCivic employees, described supra, occurred at the
12
      Otay-Mesa facility, by CoreCivic employees, while they were acting within the
13

14    ordinary scope of their employment. As such, CoreCivic is responsible for Mr.
15
      Morales-Alfaro’s injuries under the respondeat superior doctrine.
16

17                                    COUNT NINE
                                  BREACH OF CONTRACT
18
                                   (Defendant CoreCivic)
19
      156.   Ms. Morales-Alfaro re-alleges paragraphs 1-153, supra, as if fully alleged
20

21    herein.
22
      157.   CoreCivic housed Ms. Morales-Alfaro, pursuant to a contract with ICE
23

24    worth millions of dollars per year.
25
      158.   Pursuant to that agreement, CoreCivic assumed an obligation to provide
26

27    detainees adequate medical care, proper sleeping quarters, and proper nutrition.
28

29




                                              Page 38
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.128 Page 39 of 40



 1    As such, the ICE-CoreCivic contract was intended to confer a “benefit” on
 2
      detainees, including the Plaintiff.
 3

 4    159.   CoreCivic failed miserably in honoring its duties under its contract with
 5
      ICE to Ms. Morales-Alfaro. It could not even give her a sanitary pad.
 6

 7    160    .CoreCivic’s failure to honor its contractual obligations, as they pertained
 8
      to Ms. Morales-Alfaro, directly and proximately caused her damages.
 9

10
                  PLAINTIFF’S DAMAGES AND PRAYER FOR RELIEF

11
      161.   WHEREFORE, the Plaintiff prays this court award of judgment against
12
      the Defendants for the above-described violations of her constitutional rights
13

14    and breaches of duty to her, without limitation, as follows:
15
      162.   In favor of the Plaintiff, and against the above-named Defendants, joint
16

17    and severally, for compensatory and special damages, in an amount which will
18
      fairly and reasonably compensate her for the violation of her constitutional
19

20    rights; her past and future medical care; for her past and future pain and
21
      suffering, and disability; and for as set forth above, in an amount to be
22

23
      determined by a jury at trial in this matter.

24
      163.   For injunctive and other equitable relief, reforming the Defendants’
25
      policies, practices and procedures to prevent like actions and harms in the
26

27    future.
28

29




                                              Page 39
     Case 3:20-cv-00082-LAB-BGS Document 4 Filed 01/16/20 PageID.129 Page 40 of 40



 1    164.   For all costs, disbursement and attorney fees, and for other such relief as
 2
      the Court deems just and reliable.
 3

 4    165.   WHEREFORE, Plaintiff requests this Court to enter a Judgment in her
 5
      favor of compensatory and punitive damages. She further seeks attorney fees
 6

 7    and costs and such other relief as may be just and proper. In addition, Ms.
 8
      Morales-Alfaro further seeks appropriate discipline or termination for all
 9

10    responsible officials and all other relief available, for which she qualifies.

11
                   PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY
12
             Respectfully submitted this Tenth day of January, 2020.
13

14

15                                                         s/Joy Bertrand
16                                                         Joy Bertrand
                                                           Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28

29




                                              Page 40
